Citation Nr: 0513454	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-25 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to August 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied entitlement to service 
for bilateral hearing loss and for ear disease.  The veteran 
subsequently perfected a timely appeal regarding those 
issues.

In a Statement of the Case (SOC) issued in July 2003, the 
claim of entitlement to service connection for ear disease 
was recharacterized by the RO as a claim of entitlement to 
service connection for ear disease with tinnitus.

On the title page of this decision, the Board has 
recharacterized this issue as a claim of entitlement to 
service connection for tinnitus.  Given the initial 
characterization of this issue by the RO, the Board has 
considered whether there is a claim of service connection for 
any ear disease other than tinnitus currently on appeal.  
However, it is clear from the text of the August 2002 rating 
decision and the July 2003 SOC that the RO was using the term 
"ear disease" to refer only to tinnitus, and not to any 
other disability of the ear.  

Moreover, it also clear from the written statements and 
testimony presented by the veteran that he has only raised 
claims of service connection for bilateral hearing loss and 
for tinnitus.  The Board has not identified any statements 
from the veteran suggesting that he wishes to raise of a 
claim of service connection for any other disability of the 
ear.  

For these reasons, the Board believes that the veteran will 
not be prejudiced by the Board having recharacterized his 
claim as being entitlement to service connection for 
tinnitus, rather than for ear disease with tinnitus.  In 
addition, the Board notes that the veteran is free to raise 
any such claim with the RO if he wishes to do so.

In June 2004, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge at the VA 
Central Office in Washington, DC.  A transcript of this 
hearing was prepared and associated with the claims folder.


FINDINGS OF FACT

1.  The evidence shows that the veteran has a bilateral 
hearing disability for VA compensation purposes that as 
likely as not is due to the exposure to acoustic trauma in 
service.

2.  The evidence shows that the veteran has tinnitus that as 
likely as not is due to the exposure to acoustic trauma in 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing disability was incurred as a result of 
his active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004).

2.  Tinnitus was incurred as a result of his active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b), 7104; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
records on file are sufficient to resolve the matter in the 
veteran's favor.  Any defect regarding VCAA must be 
considered to be harmless given the favorable action taken 
hereinbelow.

II.  Relevant Laws and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if such is 
shown to have been manifested to a compensable degree within 
one year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Entitlement to service connection for bilateral hearing 
loss

The veteran is seeking service connection for bilateral 
hearing loss.  He essentially contends that he developed 
hearing loss as a result of exposure to loud noises while on 
active duty.  

Specifically, the veteran has reported that he served as a 
Pershing missile crewman in service, which involved working 
in close proximity to generators.  He contends that these 
generators were very loud and that they were constantly 
running to provide electrical power for the missile systems.  
He also reports that he was never given any protective 
equipment, and was sometimes required to work 10 to 14 hour 
shifts in close proximity to the generators. 

As an initial matter, the Board finds that the preponderance 
of the competent and probative evidence establishes that the 
veteran has a current bilateral hearing loss disability, as 
defined by the provisions of 38 C.F.R. § 3.385.  The Board 
believe this conclusion to be consistent with the results of 
the VA audiological evaluation conducted in April 2002, as 
they were interpreted by the VA audiologist who conducted the 
examination, and by a ear, nose, and throat (ENT) specialist 
who also reviewed the results.

In the report of that evaluation, pure tone thresholds, in 
decibels, were noted to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
20
25
35
LEFT
10
10
0
20
45

Thus, in light of the finding that the auditory thresholds in 
the right ear were found to be at 45 decibels in the 
frequencies of 500 and 1000, and that the auditory thresholds 
in the left ear were found to be at 45 decibels in the 
frequency of 4000, the Board concludes that the criteria for 
a current bilateral hearing loss disability has been met.  
See 38 C.F.R. § 3.385

Furthermore, with respect to the veteran's reports of in-
service noise exposure, the Board finds that there is nothing 
in the record to suggest that the veteran is not credible in 
that regard.  In addition, although his military occupational 
specialty (MOS) of vehicle material supply specialist does 
not establish his participation in a Pershing missile crew, 
the Board believes that such an assignment during his period 
of active duty is conceivable.  Consequently, for the limited 
purposes of this decision, the Board will accept the 
veteran's reports of in-service noise exposure as fact.

Having found that the veteran was exposed to loud noises in 
service, and that he has a current bilateral hearing loss 
disability, the Board will turn to the question of whether 
that current disability was incurred in or aggravated by 
acoustic trauma in service.

In this regard, the Board notes that the ENT specialist who 
examined the veteran in April 2002 specifically found that 
the veteran had high frequency sensorineural hearing loss in 
the left ear, which was consistent with the noise exposure 
reportedly experienced by the veteran in service.

With respect to the right ear, the ENT specialist determined 
that the veteran was suffering from marked conductive hearing 
loss, which was not due to noise exposure.  The specialist 
explained that the veteran possibly suffered from middle ear 
pathology, which was appropriately diagnosed as otosclerosis.  
It was noted that otosclerosis tended to be hereditary and 
not the result of noise exposure. 

The Board believes this finding to be consistent with the 
veteran's VA treatment records, which show that he was found 
to suffer from conductive hearing loss in the right ear in 
October 2001.  At that time, it was explained that his 
conductive hearing loss was possible due to middle ear 
pathology such as otosclerosis.  Similar findings were noted 
by the VA audiologist who examined the veteran in April 2002.

Nevertheless, although the ENT specialist found that the 
veteran's conductive hearing loss in the right ear was not 
due to noise exposure, the specialist also concluded that 
there was a slight sensorineural component to the hearing 
loss in the right ear, and that this component was at least 
as likely as not due to noise exposure in service.

The Board is cognizant that there is evidence of record that 
could be interpreted as weighing against a finding that 
bilateral hearing loss was incurred as a result of military 
service.  In this regard, the Board notes that the veteran's 
service medical records are negative for any complaints or 
findings regarding hearing loss, and that physical 
examination at separation revealed no evidence of hearing 
loss.

Furthermore, the Board notes that the VA audiologist who 
examined the veteran in April 2002 specifically found that 
the conductive nature of the veteran's hearing loss suggested 
that the veteran's hearing loss disability was not noise 
induced.  However, the audiologist did not reconcile her 
ultimate conclusion regarding the etiology of the bilateral 
hearing loss disability with her own earlier finding that the 
hearing loss in the veteran's left ear was in fact 
sensorineural in nature, and that the hearing loss in the 
right ear had a sensorineural component.

As discussed in detail above, the ENT specialist also found 
that the conductive portion of the veteran's right ear 
hearing loss was not noise-induced.  However, the specialist 
further determined that the sensorineural hearing loss in the 
left ear was consistent with the in-service noise exposure 
reported by the veteran, and that the sensorineural portion 
of the right ear hearing loss was also as least as likely as 
not related to service.

Thus, in light of the ENT specialist's opinion, and the 
veteran's credible reports of in-service noise exposure, the 
Board concludes that the evidence of record is at least in 
equipoise regarding the question of whether the veteran's 
bilateral hearing loss was incurred as a result of his 
military service.  Therefore, resolving reasonable doubt in 
favor of the veteran, the Board finds that entitlement to 
service connection for a bilateral hearing loss disability is 
warranted.

IV.  Entitlement to service connection for tinnitus

The veteran is also seeking service connection for tinnitus, 
which he contends developed as a result of exposure to loud 
noises while on active duty.  

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence 
establishes that the veteran has tinnitus.  In this regard, 
the Board notes that bilateral tinnitus was first noted in an 
October 2001 VA clinical record.  In addition, both the VA 
audiologist and the ENT specialist noted that the veteran had 
described ringing in both ears that was consistent with 
tinnitus.

As discussed in detail above, the Board has already 
determined, for the purposes of this decision, that the 
veteran was exposed to loud noises while on active duty.

With respect to the issue of whether the tinnitus disability 
is related to service, the Board notes that the ENT 
specialist did not offer a specific opinion in that regard.  
However, the VA audiologist specifically noted that the 
veteran's description of tinnitus was consistent with both a 
diagnosis of noise-induced hearing loss and a diagnosis of 
otosclerosis.

As discussed in detail above, both the VA audiologist and the 
ENT specialist concluded that the veteran had sensorineural 
hearing loss in his left ear, and both sensorineural and 
conductive hearing loss in the right ear.  The Board has 
already discussed the ENT specialist's conclusion that the 
veteran's sensorineural hearing loss was due to the noise 
exposure he described experiencing in service.

In light of the ENT specialist's finding that the veteran's 
sensorineural hearing loss was due to in-service noise 
exposure, and the VA audiologist's conclusion that the 
veteran's tinnitus was consistent with a diagnosis of noise-
induced hearing loss, the Board concludes that it is at least 
as likely as not that the veteran's tinnitus disability is 
also related to his military service.

Consequently, having resolved reasonable doubt in favor of 
the veteran, the Board finds that entitlement to service 
connection for tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


